Per Curiam.
This is an appeal by the named plaintiff, Michael Licamele, from a judgment of the trial court affirming the actions of the defendant zoning commission in adopting an amendment to the Bridgeport zoning regulations. Licamele challenged the amendment on the basis of the alleged participation of a commissioner at a public hearing and executive session after she had disqualified herself from participating in the proceedings because of a potential conflict of interest. See General Statutes § 8-11. The trial court found no evidence to support Licamele’s allegation that the commissioner had participated in either the public hearing or the executive sessions at which the amendments were adopted.
*944Our examination of the record in this matter, including the transcript of the testimony before the trial court, persuades us that the trial court’s judgment was correct and should be affirmed.
The judgment is affirmed.